 1

 2

 3                                     UNITED STATES DISTRICT COURT

 4                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 5

 6    DANIEL HERNANDEZ,                                  No. 2:18-cv-1316-JAM-EFB PS
 7                        Plaintiff,
 8           v.                                          ORDER
 9    CITY OF STOCKTON, et al.,
10                        Defendants.
11

12          On December 12, 2019, the magistrate judge filed findings and recommendations herein

13   which were served on the parties and which contained notice that any objections to the findings

14   and recommendations were to be filed within fourteen days. No objections were filed.

15          The court has reviewed the applicable legal standards and, good cause appearing,

16   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

17          Accordingly, IT IS ORDERED that:

18          1. The proposed Findings and Recommendations filed December 12, 2019, are

19                ADOPTED; and

20          2. This action is dismissed for failure to prosecute and to comply with court orders. See

21                Fed. R. Civ. P. 41(b); Cal. E.D. L.R. 110.

22
     DATED: January 15, 2020
23
                                                    /s/ John A. Mendez____________          _____
24

25                                                  UNITED STATES DISTRICT COURT JUDGE

26

27

28
